Name: Council Regulation (EEC) No 2937/91 of 1 October 1991 opening and providing for the administration of Community tariff quotas for certain industrial products (1991)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 91 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2937/91 of 1 October 1991 opening and providing for the administration of Community tariff quotas for certain industrial products (1991) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admin ­ istration of the quantities drawn by that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas production in the Community of certain indus ­ trial products will remain in the course of 1991 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a consi ­ derable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1991 taking account of the need not to disturb the markets for such products nor the starting out or develop ­ ment of Community production ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; 1 . From the date of entry into force of this Regulation until 31 December 1991 , the duties applicable to imports of the following products shall be suspended at the levels and up to the limits of the Community tariff quotas shown below : Order No CN code (a) Description Quota volume Quota duty (%) 09.2781 ex 7226 10 91 Flat-rolled products of silicon-electrical steel, cold-rolled, grain 75 tonnes 0 oriented, of a width not exceeding 500 mm, of a thickness of 0,23 mm or less, with a nominal magnetic inversion loss rate of 0,8 W/kg or less determined by the Epstein method with a current of 50 cycles and one induction of 1 ,7 tesla No L 280/2 Official Journal of the European Communities 8 . 10 . 91 Order No CN code (a) Description Quota volume Quota duty (%) 09.2823 ex 3905 90 00 Ethylene-vinyl alcohol copolymers with an ethylene content 3 500 tonnes 0 expressed in moles of 38 % minimum and 46 % maximum, and with a melting point of 160 °C or more not exceeding 185 °C, for the manufacture of biodegradable products, with a minimum starch content of 40 % (') 09.2825 ex 3002 10 99 Sterile serum obtained from the blood of a bovine foetus, with an 2 500 litres 0 endotoxin content of less than 0,3 nanograms/ml, for the manu ­ facture of monoclonal antibodies to be used for therapeutic purposes in cases of septic shock (') 09.2827 ex 2932 90 70 1 ,3-2,4-Di-o-benzylidene D-glucidol with a purity by weight not 30 tonnes 0 less than 96 % 09.2829 ex 3806 90 00 Solid extract of wood resin, not soluble in aliphatic hydrocarbons 500 tonnes 0 having a resin acid content of 30 % or less, a melting point of over 100 °C and an acid number lower than 106 (a) See Taric codes in the Annex. (') The end-use of this product will be monitored in accordance with the relevant Community provisions . 2. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by noti ­ fying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1991 . For the Council The President H. VAN DEN BROEK 8 . 10. 91 Official Journal of the European Communities No L 280/3 ANNEX Taric codes Order No CN codes Taric codes 09.2781 ex 7226 10 91 * 20 09.2823 ex 3905 90 00 * 96 09.2825 ex 3002 10 99 * 20 09.2827 ex 2932 90 70 * 80 09.2829 ex 3806 90 00 * 40